DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor …”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: Claim 30 is drawn to A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium, where the computer readable medium, as disclosed in the specification (see para.0080 of instant specification) can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.
  Therefore, given the broadest reasonable interpretation, the claims fail(s) to fall within a statutory category of invention.  See MPEP § 2106.01.  The broadest reasonable interpretation of the 
{It is suggested to amend the specification to limit the computer readable medium as being non-transitory as well}.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 14-17, 20-21, 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2018/0211579).
As to Claim 20, Bae et al. discloses A terminal, comprising: a display screen, wherein the display screen comprises an organic light-emitting diode (OLED) display screen (fig.1-display panel 160-para.0043), and wherein a pixel unit of the organic light emitting display screen comprises a red subpixel, a blue subpixel, and a green subpixel (para.0039- The pixel may have a structure where red, green, blue (RGB) sub-pixels are adjacent to each other, in connection with displaying a specified color, and one pixel may include RGB sub-pixels (in an RGB stripe layout structure) or may include RGBG sub-pixels…. Alternatively, the pixel may be replaced with a structure where red, green, blue, white (RGBW) sub-pixels are located; para.0072); 
a display drive chip coupled to the display screen and configured to drive, using drive signals, the red subpixel, the blue subpixel, and the green subpixel to be lit (figs.1-3-DDI 220- para.0038-0039- The DDI 200 may change data transmitted from the processor 140 into a format capable of being and 
a processor coupled to the display screen and the display drive chip (figs.1-3- processor 140) and configured to: monitor whether the terminal satisfies a low-power running condition (para.0038, 0040-- the display configuration changes according to a change in a state of the electronic device 100 (e.g., a sleep mode or an always on display (AOD) mode);  para.0041- display configuration may include a first screen where a high first driving frequency is used (i.e. moving image); a second screen where relatively low second driving frequency is used (i.e. still image (read as low power running condition)); a third screen where a relatively low third driving frequency is used (i.e dull color (read as low power running condition)); see also para.0080, 0085, 0089, 0122-0123,0125;  fig.10-s1001, s1003, s1007-para.0195-0197- verify driving frequency according to  display configuration and determines if it has changed;  driving frequency is adjusted according to execution of the function e.g. when a lock screen is executed or released, when AOD function is executed or released or when a moving image is executed or released) and 
send a control instruction to the display drive chip when the terminal satisfies the low-power running condition (para.0041- when a still image is output (satisfies low-running power running condition), the DDI is driven at a low second driving frequency and may turn off some source amplifiers; when a dull color is output, the DDI is driven at a low third driving frequency; para.0089-0092,0122,0150; fig.10-s1003, 1007- fig.10-s1001, s1003, s1005, s1007-para.0195-0197- verify driving frequency according 
wherein the control instruction instructs the display drive chip to decrease a frequency of a drive signal of the red subpixel, 4Atty. Docket No. 4747-03100 (85110589US04)a drive signal of the green subpixel, or a drive signal of the blue subpixel when the terminal satisfies the low-power running condition (para.0040-The DDI 200 may process display data provided to the display panel 160 on a pixel-by-pixel basis depending on display configuration and may use outputs of a plurality of source amplifiers to which a plurality of sub-pixels are assigned as outputs of other source amplifiers to which a plurality of sub-pixels are assigned. For example, the DDI 200 may turn off a second source amplifier depending on display configuration in a PenTile.TM. layout structure including an RGBG sub-pixel (e.g., a structure or state where a red sub-pixel and a blue sub-pixel are connected to a first source amplifier and where a first green sub-pixel and a second green sub-pixel are connected to the second amplifier) and may use an output of the first source amplifier as an output of the second source amplifier. The above-mentioned DDI 200 may reduce power consumption while maintaining a screen recognition rate at a specified value (e.g., while maintaining luminance of a specified level) by turning off some source amplifiers; this will depend on at least one of display configuration associated with an executing function, display configuration according to a change in a state of the electronic device 100 (e.g., a sleep mode or an always on display (AOD) mode), or display configuration according to a user input and using a specified source amplifier; para.[0041] Screens according to the display configuration may include a screen which outputs various types of objects. For example, a first screen according to display configuration may include a screen which outputs a moving image such as a satisfies low power running condition (still image) a low second driving frequency is used, which is applied to the pixels, where the pixels may include a red,blue,green subpixel and may be addressed on a pixel-pixel or subpixel-subpixel basis). A third screen according to display configuration may include a screen where at least one object having a relatively dull color and form is displayed on the display panel 160; para.[0122] Referring to FIGS. 5 and 6A and 6B, the second display panel 160b may operate in a first status 610 and a second status 620. The first status 610 may include a status for driving the second display panel 160b based on a relatively higher driving frequency than the second status 620. A driving frequency of the second display panel 160b in the first status 610 may be a first frequency (e.g., 120 Hz, 60 Hz, 45 Hz, or 30 Hz), and a driving frequency of the second display panel 160b in the second status 620 may be a second frequency (e.g., 60 Hz when the first frequency is 120 Hz, 30 Hz when the first frequency is 60 Hz, 15 Hz when the first frequency is 30 Hz). The second display panel 160b may be changed from the first status 610 to the second status 620 or from the second status 620 to the first status 610, in response to at least one of a user setting, a type of an executed function, or a change in a state of the electronic device 100 of FIG. 1 (e.g., transition to an AOD function in a wake-up state, wake-up state transition in an AOD function state). A synchronous signal of the second display panel 160b may include a Vsync and an Hsync. A plurality of horizontal synchronous signals may be located within one Vsync. The number of the plurality of Hsync signals may vary according to a level of a driving frequency of the second display panel 160b.; See also fig.10-s1003, 1007- fig.10-s1001, s1003, s1005, s1007-para.0195-0197- verify driving frequency according to display configuration and determines if it has changed;  driving frequency according to execution of the function e.g. when a lock screen is 


As to Claim 21, Bae et al. discloses wherein the processor is further configured to send a control instruction to decrease a frequency of two of, the drive signal of the red subpixel, the drive signal of the green subpixel, or the drive signal of the blue subpixel, when the terminal satisfies the low-power running condition (para.0038, 0040-0041, 0122, 0187-0188, 0196).
 
As to Claim 23, Bae et al. discloses wherein the low-power running condition comprises that the terminal is currently in a low power mode (para.0040- the display panel may be changed from first status (higher driving frequency, higher power mode) to second status (low driving frequency, low power mode) in response to a change in a state of an electronic device; para.0122, fig.10-s1001- current display configuration is verified). 

As to Claim 24, Bae et al. discloses wherein the low-power running condition comprises that the terminal receives a preset instruction (para.0038, 0040; fig.10-s1001-1003-para.0195-0196).

As to Claim 25, Bae et al. discloses wherein the display screen of the terminal is an active-matrix organic light emitting diode (AMOLED) display screen (para.0039, 0043).  



As to Claim 27, Bae et al. discloses wherein the processor is further configured to send a control instruction to decrease a frequency of two of, the drive signal of the red subpixel, the drive signal of the green subpixel, or the drive signal of the blue subpixel when the terminal satisfies the low-power running condition, each of the decreased drive signals having a first value (para.0038, 0040, 0089-0093, 0122, 150, 0187-0188, 0196; the display panel may be changed from first status (higher driving frequency e.g. 60Hz) to the second status (lower driving frequency, e.g. 30Hz)).

As to Claims 11-12, 14-17 are method claims drawn to the apparatus of Claims 20-21, 23-26 and are rejected for the same reasons as set forth above. 

	As to Claim 30, has limitations similar to those of Claim 11 and are met by the reference as set forth above.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0211579) in view of Hunt et al. (US 2014/0198016).
As to Claim 22, Bae et al. does not expressly disclose wherein satisfying the low-power running condition comprises a battery level of the terminal having less than a preset value.
Hunt et al. discloses wherein satisfying the low-power running condition comprises a battery level of the terminal having less than a preset value (para.0041, 0043, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bae et al. with the teachings of Hunt et al, the motivation being to provide a low power mode function that performs functions that require an amount of power less than 

As to Claim 13 is a method claims drawn to the apparatus of Claim 22 and is rejected for the same reasons as set forth above. 

Claims 18-19, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0211579) in view of Lee et al. (US 2015/0228216).
As to Claim 28, Bae et al. discloses where the driving frequency may be decreased based on the status of operation of the display, where the driving frequency of the first status is higher than the driving frequency of the second status (para.0091, 0122- A driving frequency of the second display panel 160b in the first status 610 may be a first frequency (e.g., 120 Hz, 60 Hz, 45 Hz, or 30 Hz), and a driving frequency of the second display panel 160b in the second status 620 may be a second frequency (e.g., 60 Hz when the first frequency is 120 Hz, 30 Hz when the first frequency is 60 Hz, 15 Hz when the first frequency is 30 Hz), but does not expressly disclose: wherein the control instruction is further configured to instruct the display drive chip to decrease a frequency of another drive signal, other than a drive signal whose frequency is decreased to the first value, to a second value, and wherein the second value is greater than the first value.  
	Lee et al. discloses where the frame rate may be determined to be a low frequency based on the flicker level of the segments of the input image, the low frequency may be 1 Hz, about 5 Hz, about 10 Hz, about 15 Hz, about 20 Hz and/or about 30 Hz (figs.6-8-para.0092-0094, 0102-0104). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Bae et al. with the teachings of Lee et al, such that the driving frequency may be decreased to a first value and to a second value as disclosed by Lee et al., the motivation 
 
	As to Claim 29, Bae et al. in view of Lee et al. disclose wherein the first value is 1 hertz (Hz), and wherein the second value is 15 Hz (Bae-para.0091,0122; Lee-para.0093-0094, 0103).

As to Claims 18-19 are method claims drawn to the apparatus of Claims 28-29 and are rejected for the same reasons as set forth above. 


Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Re the objection to the specification applicant argues “The Applicant respectfully submits that the Specification adequately supports the claimed subject matter. See, for example, paragraph [0077] of the specification, which recites examples of non-transitory computer- readable media for storing the computer-executable instructions: "The software instruction may be formed by a corresponding software module. The software module may be stored in a RAM memory, a flash memory, a ROM memory, an EPROM memory, an EEPROM memory, a register, a hard disk, a removable hard disk, a CD-ROM, or a storage medium in any other form known in the art." The Applicant requests withdrawal of the objection.” 
The Examiner respectfully disagrees. 
The specification was objected for “…as failing to provide proper antecedent basis for the claimed subject matter”. The claimed language “A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed 

Re the 101 rejection, applicant argues, “Claim 30 limits storage to a non-transitory medium. There is no basis for reading transitory media mentioned in the specification into the language of the claim. As such, the rejection must be withdrawn.” 
However, the Examiner respectfully disagrees. 
The “non-transitory computer-readable medium” as disclosed in the specification as filed can be transitory, as it does not limit the computer readable medium as only being non-transitory computer readable media.  Therefore, given the broadest reasonable interpretation, the claims fail(s) to fall within a statutory category of invention.  See MPEP § 2106.01.  
 [0080] A person skilled in the art should be aware that in the foregoing one or more examples, functions described in this application may be implemented by hardware, software, firmware, or any combination thereof. A person skilled in the art should easily be aware that, in combination with the examples of units and algorithm steps described in the embodiments disclosed in this specification, this application can be implemented by hardware or a combination of hardware and computer software. Whether a function is performed by hardware or hardware driven by computer software depends on particular applications and design constraints of the technical solutions. A person skilled in the art may use different methods to implement the described functions for each particular application, but it should not be considered that the implementation goes beyond the scope of this application. When this application is implemented by software, the functions may be stored in a computer-readable medium or transmitted as one or more instructions or code in the computer-readable medium. The computer-readable medium includes a computer storage medium and a communications medium, where the communications medium includes any medium that enables a computer program to be transmitted from one place to another. The storage medium may be any available medium accessible to a general-purpose or dedicated computer.

The 101 rejection is therefore maintained.

	Re Claim 11 & 20, Applicant argues “Bae fails to disclose a pixel unit of an organic light- emitting diode (OLED) display screen, wherein the pixel unit comprises one red subpixel, one green subpixel, and one blue subpixel, decreasing a frequency of a drive signal of the red subpixel of the pixel unit, a drive signal of the green subpixel of the pixel unit, or a drive signal of the blue subpixel of the pixel unit when the terminal satisfies the low-power running condition”. 
	However, the Examiner respectfully disagrees. Bae et al. discloses where the pixel unit comprises one red subpixel, one green subpixel, and one blue subpixel (para.0039, 0072), 
[0039] The DDI 200 may change data transmitted from the processor 140 into a format capable of being transmitted to the display panel 160 and may transmit the changed data to the display panel 160. The changed data (or display data) may be provided on a pixel-by-pixel basis (or on a sub-pixel-by-sub-pixel basis). The pixel may have a structure where red, green, blue (RGB) sub-pixels are adjacent to each other, in connection with displaying a specified color, and one pixel may include RGB sub-pixels (in an RGB stripe layout structure) or may include RGBG sub-pixels (e.g., in a PenTile.TM. layout structure, which is a matrix used in an active matrix OLED (AMOLED)). A structure where RGBG sub-pixels are located may be replaced with a structure where RGBG sub-pixels are located. Alternatively, the pixel may be replaced with a structure where red, green, blue, white (RGBW) sub-pixels are located.
decreasing a frequency of a drive signal of the red subpixel of the pixel unit, a drive signal of the green subpixel of the pixel unit, or a drive signal of the blue subpixel of the pixel unit when the terminal satisfies the low-power running condition {where driving the DDI in a low second driving frequency signal (read as decrease a frequency of a drive signal of the pixel, where the pixel includes a red, blue, green subpixel), when a still image is output (read as satisfies low power running condition);  display panel may operate in a second status (read as satisfies low power running condition) where in a second status the 
[0040] The DDI 200 may process display data provided to the display panel 160 on a pixel-by-pixel basis depending on display configuration and may use outputs of a plurality of source amplifiers to which a plurality of sub-pixels are assigned as outputs of other source amplifiers to which a plurality of sub-pixels are assigned. For example, the DDI 200 may turn off a second source amplifier depending on display configuration in a PenTile.TM. layout structure including an RGBG sub-pixel (e.g., a structure or state where a red sub-pixel and a blue sub-pixel are connected to a first source amplifier and where a first green sub-pixel and a second green sub-pixel are connected to the second amplifier) and may use an output of the first source amplifier as an output of the second source amplifier. The above-mentioned DDI 200 may reduce power consumption while maintaining a screen recognition rate at a specified value (e.g., while maintaining luminance of a specified level) by turning off some source amplifiers; this will depend on at least one of display configuration associated with an executing function, display configuration according to a change in a state of the electronic device 100 (e.g., a sleep mode or an always on display (AOD) mode), or display configuration according to a user input and using a specified source amplifier. 
[0041] Screens according to the display configuration may include a screen which outputs various types of objects. For example, a first screen according to display configuration may include a screen which outputs a moving image such as a movie. In this case, the DDI 200 may be driven at a relatively high first driving (or operating) frequency and may be operated by activating all of the source amplifiers. A second screen according to display configuration may include a screen where a webpage is displayed, a waiting screen, or a screen where a still image is output. In this case, the DDI 200 may be driven at a relatively low second driving frequency and may turn off some source amplifiers. A third screen according to display configuration may include a screen where at least one object having a relatively dull color and form is displayed on the display panel 160. For example, the third screen may include an AOD state for maintaining an always turn-on state. Alternatively, the third screen may include a screen which displays only a specified object (e.g., a timepiece object, an object for providing weather information, an In this case, the DDI 200 may be driven at a relatively low third driving frequency (e.g., a driving frequency lower than the second driving frequency).
{satisfies low power running condition (still image output) a low second driving frequency is used, which is applied to the pixels, where the pixels may include a red,blue,green subpixel and may be addressed on a pixel-pixel or subpixel-subpixel basis)
[0122] Referring to FIGS. 5 and 6A and 6B, the second display panel 160b may operate in a first status 610 and a second status 620. The first status 610 may include a status for driving the second display panel 160b based on a relatively higher driving frequency than the second status 620. A driving frequency of the second display panel 160b in the first status 610 may be a first frequency (e.g., 120 Hz, 60 Hz, 45 Hz, or 30 Hz), and a driving frequency of the second display panel 160b in the second status 620 may be a second frequency (e.g., 60 Hz when the first frequency is 120 Hz, 30 Hz when the first frequency is 60 Hz, 15 Hz when the first frequency is 30 Hz). The second display panel 160b may be changed from the first status 610 to the second status 620 or from the second status 620 to the first status 610, in response to at least one of a user setting, a type of an executed function, or a change in a state of the electronic device 100 of FIG. 1 (e.g., transition to an AOD function in a wake-up state, wake-up state transition in an AOD function state). A synchronous signal of the second display panel 160b may include a Vsync and an Hsync. A plurality of horizontal synchronous signals may be located within one Vsync. The number of the plurality of Hsync signals may vary according to a level of a driving frequency of the second display panel 160b. 
{satisfies low running power condition (second status; switching from a first status to second status) and the display panel is driven with a low driving frequency).
See also fig.10-s1003, 1007- fig.10-s1001, s1003, s1005, s1007-para.0195-0197- verify driving frequency according to display configuration and determines if it has changed;  driving frequency according to execution of the function e.g. when a lock screen is executed or released, when AOD function 
Therefore, given the broadest reasonable claim interpretation in light of the specification, Bae et al. discloses the limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627